TYSON, J.
A motion in arrest of judgment must be made and denied or granted by the court after verdict and before sentence. It, therefore, comps properly between the verdict and the judgment pronouncing the sentence.—Hood v. The State, 44 Ala. 81.
It appears from the record that the names of eighteen persons were upon the venire facias to be summoned as grand jurors and that sixteen of that number were served by the sheriff and appeared. Three of them were excused by the court, reducing the number to thirteen. For the purpose of completing the grand jury, the court ordered the sheriff to summon from the qualified citizens of the county twice the number of competent and fit persons to complete the grand jury, to sixteen in number, which was done. In obedience to this order there appeared three of those whom the sheriff had summoned, and they were made members of the grand jury which found this indictment. This action of the court was in accordance with the provisions of section 5023 of the Code.—Kilgore v. The State, 74 Ala. 1.
Affirmed.